J-S06024-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

DARREN EADES

                            Appellant                 No. 3544 EDA 2015


                    Appeal from the Order November 2, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1107731-1995


BEFORE: MOULTON, J., RANSOM, J., and FITZGERALD J.*

MEMORANDUM BY RANSOM, J.:                                 Filed May 19, 2017

        Appellant, Darren Eades, appeals from the order entered November 2,

2015, denying his petition for habeas corpus ad subjiciendum relief filed

under 42 Pa.C.S. § 6503(a), following a trial resulting in his conviction for

first-degree murder, robbery, burglary, and possession of an instrument of

crime.1 We affirm.

        On September 24, 1996, a jury convicted Appellant of the above

enumerated crimes in connection with his attack on a ninety-three year old

woman.        On September 25, 1996, he received a sentence of life

imprisonment for murder. On January 14, 1997, Appellant was sentenced to
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  18 Pa.C.S. § 2502(a), 18 Pa.C.S. § 3701, 18 Pa.C.S. § 3502, and 18
Pa.C.S. § 907, respectively.
J-S06024-17



an additional aggregate sentence of twenty to forty years on the remaining

charges.   On May 19, 1998, this Court affirmed Appellant’s judgment of

sentence. See Commonwealth v. Eades, 718 A.2d 856 (Pa. Super. 1998)

(unpublished   memorandum),      appeal   denied,   736   A.2d   602   (1999)

(unpublished memorandum).

     Appellant timely filed his first petition under the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546, in January 2000; the petition was

ultimately denied.   This Court affirmed denial of Appellant’s petition on

August 20, 2001.     See Commonwealth v. Eades, 785 A.2d 1026 (Pa.

Super. 2001) (unpublished memorandum), appeal denied, 568 Pa. 679

(2002). Appellant filed two subsequent petitions seeking PCRA relief, both

of which were dismissed, and the dismissals affirmed on appeal.           See

Commonwealth v. Eades, 984 A.2d 1010 (Pa. Super. 2009) (unpublished

memorandum); see also Commonwealth v. Eades, 31 A.3d 760 (Pa.

Super. 2011) (unpublished memorandum).

     On March 7, 2012, Appellant submitted a request to the Department of

Corrections (DOC) for a copy of his sentencing order pursuant to the

Pennsylvania Right-to-Know Law (RTKL). See 65 P.S. §§ 67.101-67.3104.

On April 12, 2012, Appellant’s request was denied, as the DOC did not

possess a copy of the sentencing order.

     In July and October 2013, Appellant filed two petitions for writ of

habeas corpus ad subjiciendum, asserting that DOC was without legal

authority to detain him.   Following a procedural delay, Appellant sought

                                    -2-
J-S06024-17



mandamus relief from the Pennsylvania Supreme Court, which directed the

lower court to address his petitions. See Eades v. Philadelphia Common

Pleas Courts, 123 A.3d 775 (Pa. 2015). Upon review, in November 2015,

the court denied Appellant habeas corpus relief.2

       Appellant timely filed the instant appeal and a contemporaneous rule

1925(b) statement of matters complained of on appeal.      Herein, Appellant

presents three issues for our review:

       1. Whether the court erred in dismissing Appellant’s Writ of
       Habeas Corpus Ad Subjiciendum without an evidentiary hearing.

       2.   Whether the court misapplied Joseph v. Glunt and
       misinterpreted § 9764(a)(8).

       3. Whether the court erred by not issuing an order to show
       cause as to why Appellant’s Writ of Habeas Corpus Ad
       Subjiciendum should not be granted.

Appellant’s Brief at 4.

       We will first address Appellant’s second claim for ease of analysis.

Appellant contends that he is entitled to habeas corpus relief.3 Our standard

of review is as follows:



____________________________________________


2
  To the extent Appellant asserted his sentence was illegal, the court denied
PCRA relief. Memorandum Opinion 4/4/16, at 4. Appellant does not pursue
a claim in this regard on appeal.
3
  Post conviction relief implicating the legality of a sentence is typically
governed by the PCRA. See 42 Pa.C.S. § 9542. However, this Court has
previously determined that where a petitioner challenges the legality of his
(Footnote Continued Next Page)


                                           -3-
J-S06024-17


      Our standard of review of a trial court’s order denying a petition
      for writ of habeas corpus is limited to abuse of discretion. Thus,
      we may reverse the court’s order where the court has misapplied
      the law or exercised its discretion in a manner lacking reason. As
      in all matters on appeal, the appellant bears the burden of
      persuasion to demonstrate his entitlement to the relief he
      requests.

Rivera v. Pa. Dep’t of Corr., 837 A.2d 525, 528 (Pa. Super. 2003)

(citations omitted).

      According to Appellant, the DOC lacks authority to confine him unless

it possesses a written sentencing order. Appellant’s Brief at 5-6. As DOC

has acknowledged it does not possess a sentencing order, according to

Appellant, his confinement is unlawful. Appellant’s Brief at 7, 21.

      Appellant cites in support 42 Pa.C.S. § 9764(a)(8), which provides:

      § 9764. Information required upon commitment and
      subsequent disposition

             (a) General rule. -- Upon commitment of an inmate to
             the custody of the Department of Corrections, the sheriff
             or transporting official shall provide to the institution's
             records officer or duty officer, in addition to a copy of the
             court commitment form DC–300B generated from the
             Common Pleas Criminal Court Case Management System
             of the unified judicial system, the following information:

                   ***
             (8) A copy of the sentencing order and any detainers filed
             against the inmate which the county has notice.



                       _______________________
(Footnote Continued)

confinement, the claim properly sounds in habeas corpus. See Joseph v.
Glunt, 96 A.3d 365, 368 (Pa. Super. 2014).



                                            -4-
J-S06024-17


42 Pa.C.S. § 9764(a)(8); see Appellant’s Brief at 8; see also 37 Pa. Code §

91.3 (providing that DOC will confine persons in accordance with Section

9764).4

       As noted by the trial court, the issue raised by Appellant is controlled

by this Court’s decision in Joseph v. Glunt, 96 A.3d 365, 268 (Pa. Super.

2014).    Similarly, in that case, a petitioner sought habeas corpus relief

based upon an alleged violation of Section 9467. Joseph, 96 A.3d at 369-

70. As we observed therein:

       The language and structure of section 9764, viewed in context,
       make clear that the statute pertains not to the DOC's authority
       to detain a duly-sentenced prisoner, but, rather, sets forth the
       procedures and prerogatives associated with the transfer of an
       inmate from county to state detention. None of the provisions of
       section 9764 indicate an affirmative obligation on the part of the
       DOC to maintain and produce the documents enumerated in
       subsection 9764(a) upon the request of the incarcerated person.
       Moreover, section 9764 neither expressly vests, nor
       implies the vestiture, in a prisoner of any remedy for
       deviation from the procedures prescribed within.

Joseph, 96 A.3d at 371 (emphasis supplied) (footnote omitted).

       Therefore, Appellant’s reliance upon Section 9764 is misplaced, as it

does not provide a remedy to incarcerated persons.       Id.   Accordingly, no

habeas corpus relief is due.

____________________________________________


4
  To the extent Appellant attempts to argue that 42 Pa.C.S. § 9764 is itself
unconstitutional or that the habeas court erred in failing to provide a
statutory construction analysis, we note that Appellant did not raise this
argument in the lower court. Thus, Appellant has waived this argument on
appeal. See Pa.R.A.P. 302.



                                           -5-
J-S06024-17



      Nevertheless, we further note the following.       Here, the lower court

reviewed the record and confirmed that a copy of the actual sentencing

order was contained within the quarter session file and certified record.

Memorandum Opinion, 4/14/16, at 5-6.          Appellant’s sentences were also

outlined in the notes of testimony of the sentencing hearings and accurately

docketed by the clerk of courts. See Notes of Testimony (N.T.), 9/25/96, at

93-95; see also N.T., 1/14/97, at 1-9.          Thus, the DOC has sufficient

authority to maintain Appellant’s detention even without possession of a

written sentencing order. See Joseph, 96 A.3d at 372.

      Finally, Appellant’s remaining arguments, alleging that the court erred

in failing to hold a hearing and issue a rule to show cause as to why his writ

should not be granted, are without merit. A rule to show cause and hearing

are not required where Appellant’s allegations are fully refuted by the record

of the trial court or where Appellant’s petition does not make out a prima

facie case for allowing the writ.   See Commonwealth ex rel. Rogers v.

Claudy, 90 A.2d 382 (Pa. Super. 1952); see also Commonwealth ex rel.

De Poe v. Ashe, 74 A.2d 767 (Pa. Super. 1950).            Therefore, Appellant’s

arguments have no merit based on our conclusion above.

      Accordingly, we discern no abuse of discretion and conclude that the

trial court correctly denied Appellant’s petition for habeas corpus relief.

      Order affirmed.




                                      -6-
J-S06024-17


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/19/2017




                          -7-